          Case 1:20-cr-00432-JMF Document 31 Filed 04/13/21 Page 1 of 1




                                            April 13, 2021
                                                  Application GRANTED. The conference will go forward on
VIA ECF                                           June 1, 2021, whether as a change-of-plea proceeding or a
                                                  pretrial conference. Time is excluded in the interests of
Hon. Jesse M. Furman, U.S.D.J.                    justice from today, April 13, 2021, until June, 1, 2021, for
United States Courthouse                          the reasons set forth in defense counsel's letter. The Clerk of
40 Foley Square                                   Court is directed to terminate Doc. #30. SO ORDERED.
New York, NY 10007

               RE:    USA vs Yaurel Centeno
                      Indictment 20-cr-432                                April 13, 2021
Dear Judge Abrams:

       The above referenced matter is scheduled for a status conference before Your Honor on
April 19, 2021.

        The parties are in the midst of potential global plea negotiations for the above referenced
case and pending state charges that Mr. Centeno has in Westchester County. Therefore, I am
respectfully requesting that Your Honor adjourn the status conference to June 1, 2021 at 3:00 p.m.

        On behalf of Yaurel Centeno, I consent to the exclusion Speedy Trial Act time to June 1,
2021.

        AUSA Thomas Wright consents to this request on behalf of the Government.

                                      Respectfully yours,

                                      /s/Thomas Ambrosio
                                      Thomas Ambrosio

cc:     Thomas Wright (via ECF)
        Yaurel Centeno (via regular mail)



_____________________________________________________________________________
750 Valley Brook Avenue  Lyndhurst  New Jersey 07071  201.935.3005  201.935.7667 ∞ fax
                                 tambrosio@legal750.com
